


 HR 3541 ENR: Do-Not-Call Improvement Act of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 3541
		
		AN ACT
		To amend the Do-not-call Implementation Act
		  to eliminate the automatic removal of telephone numbers registered on the
		  Federal do-not-call registry.
	
	
		1.Short titleThis Act may be cited as the
			 Do-Not-Call Improvement Act of
			 2007.
		2.Prohibition of
			 expiration date for registered numbersThe Do-Not-Call Implementation Act (15
			 U.S.C. 6101 note) is amended by adding at the end the following:
			
				5.Prohibition of
				expiration date
					(a)No automatic
				removal of numbersTelephone
				numbers registered on the national do-not-call registry of the
				Telemarketing Sales Rule (16 CFR 310.4(b)(1)(iii)) since the establishment of
				the registry and telephone numbers registered on such registry after the date
				of enactment of this Act, shall not be removed from such registry except as
				provided for in subsection (b) or upon the request of the individual to whom
				the telephone number is assigned.
					(b)Removal of
				invalid, disconnected, and reassigned telephone numbersThe Federal Trade Commission shall
				periodically check telephone numbers registered on the national
				do-not-call registry against national or other appropriate
				databases and shall remove from such registry those telephone numbers that have
				been disconnected and reassigned.  Nothing in this section prohibits the
				Federal Trade Commission from removing invalid telephone numbers from the
				registry at any
				time.
					.
		3.Report on
			 accuracyNot later than 9
			 months after the enactment of this Act, the Federal Trade Commission shall
			 report to Congress on efforts taken by the Commission, after the date of
			 enactment of this Act, to improve the accuracy of the
			 do-not-call registry.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
